     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:11-cr-00384-NONE
12                        Plaintiff,
13            v.                                        ORDER DENYING DEFENDANT’S
                                                        MOTION FOR COMPASSIONATE
14     ERIC BEAUCHAMP,                                  RELEASE
15                        Defendant.                    (Doc. No. 149)
16

17

18           Pending before the court is defendant Eric Beauchamp’s motion for compassionate release

19    pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s medical

20    condition and the risks allegedly posed to him by the ongoing coronavirus (“COVID-19”)

21    pandemic. (Doc. No. 149.) For the reasons explained below, defendant’s motion will be denied.

22                                            BACKGROUND

23           On September 20, 2013, defendant Beauchamp entered a plea of guilty to Count 1 of a

24    Superseding Information in which he was charged with conspiracy to cultivate more than 50

25    marijuana plants in violation of 21 U.S.C. §§ 846 and 841(a)(1). (Doc. Nos. 98 at 2; 100; 101.)

26    In the presentence report prepared in this case, defendant’s offense conduct leading to his

27    conviction was described as follows. (Doc. No. 103 (Presentence Report).) In 1991, defendant

28    was sentenced to state prison for 25 years to life after he was convicted of murder and attempted
                                                        1
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 2 of 14


 1    murder following his jury trial in the Los Angeles County Superior Court. (Id. at 4.) While

 2    serving his prison sentence in Soledad State Prison, correctional officers recovered a cell phone

 3    from defendant’s cell that contained images and other evidence indicative of an operation to grow

 4    marijuana. (Id. at 4–5.) While monitoring defendant’s mail in prison, a correctional officer

 5    intercepted a letter written by defendant corroborating the evidence obtained from his cell phone.

 6    (Id. at 5.) In that letter, defendant described his own participation in a “plot in Fresno” that was

 7    “ramped up to harvest” in a few months: “I did it all bro, research, procurement, design, etc. and

 8    my farmer/partner has never seen shit grow so fast.” (Id.) All the evidence discovered indicated

 9    that defendant’s marijuana grow operation was located at a specific address in Fresno, California.

10    (Id.) Authorities executing a search warrant at that property recovered 75 live marijuana plants,

11    over 900 grams of processed marijuana, over 900 grams of marijuana leaf, and other evidence.

12    (Id.)

13             After his plea of guilty was entered in this case, it was determined that under the U.S.

14    Sentencing Guidelines defendant Beauchamp’s adjusted offense level was 17 and his criminal

15    history placed him in category III, resulting in an advisory sentencing guideline range calling for

16    a term of imprisonment of between 30 and 37 months. (Id. at 18.) The U.S. Probation Office

17    recommended a sentence of 30 months. (Id.) On March 10, 2014, the court sentenced defendant

18    to a below-guideline sentence of 24 months in prison, with that federal term to run consecutive to

19    the state prison sentence defendant was serving at that time, with a 36-month term of supervised

20    release to follow. (Doc. Nos. 120; 121 at 2–3.) On July 11, 2019, defendant was released from
21    state custody after he was granted parole by the California Board of Parole Hearings. (Doc. No.

22    149-3 at 2–3.) Thereafter, on July 23, 2019, defendant was transferred into federal custody and

23    began serving the consecutive 24-month sentence imposed in this federal case. (Doc. No. 149-2

24    at 4.)

25             Defendant is currently serving his federal sentence at the U.S. Bureau of Prisons’ (“BOP”)

26    Lompoc Federal Correctional Institution in Lompoc, California (“FCI Lompoc”). (Doc. No. 149
27    at 6.) Defendant Beauchamp’s projected release date from BOP custody is March 31, 2021. Find

28    an inmate., FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Nov. 22,
                                                          2
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 3 of 14


 1    2020). On September 1, 2020, defendant filed the pending motion for compassionate release

 2    pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 149.) On October 5, 2020, the government

 3    filed its opposition to the motion, and on October 19, 2020, defendant filed his reply thereto.

 4    (Doc. Nos. 158, 162.)

 5                                          LEGAL STANDARD

 6           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 7    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 8    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 9    be modified by a district court except in limited circumstances.”). Those limited circumstances

10    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

11    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

12    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

13    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

14    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

15    FSA specifically provides that a court may

16                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
17                   motion on the defendant’s behalf1 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
18                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
19                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
20                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                     that –
21
                     (i)      extraordinary and compelling reasons warrant such a
22                            reduction; or
23

24    1
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
      defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25    date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28    § 3582(c)(1)(A).
                                                        3
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 4 of 14


 1                   (ii)   the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
 2                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
 3                          by the Director of the Bureau of Prisons that the defendant is
                            not a danger to the safety of any other person or the
 4                          community, as provided under section 3142(g);

 5                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
 6

 7    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2

 8           The applicable policy statement with respect to compassionate release in the U.S.

 9    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

10    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also

11    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

12
      2
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
      emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      3
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       4
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 5 of 14


 1    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 2    though that policy statement was issued before Congress passed the FSA and authorized

 3    defendants to file compassionate release motions). However, a large and growing number of

 4    district courts across the country have concluded that because the Sentencing Commission has not

 5    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

 6    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

 7    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

 8    e.g., United States v. Parker, 461 F. Supp.3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

 9    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

10             In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

11    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

12    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

13    has not specifically addressed the question of which party bears the burden in the context of a

14    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

15    that have done so have agreed that the burden remains with the defendant. See, e.g., United

16    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

17    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

18    2020).

19                                                  ANALYSIS

20             As district courts have summarized, in analyzing whether a defendant is entitled to
21    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

22    defendant has satisfied three requirements:

23                    First, as a threshold matter, the statute requires defendants to exhaust
                      administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
24                    district court may grant compassionate release only if “extraordinary
                      and compelling reasons warrant such a reduction” and “that such
25                    reduction is consistent with applicable policy statements issued by
                      the Sentencing Commission. Id. Third, the district court must also
26                    consider “the factors set forth in Section 3553(a) to the extent that
                      they are applicable.” Id.
27

28    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-
                                                          5
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 6 of 14


 1    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp.3d at 973–74;

 2    United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

 3    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

 4    “consistent with” the sentencing factors set forth in §3553(a)).

 5    A.     Administrative Exhaustion

 6           On May 25, 2020, defendant submitted an administrative request to the Warden at FCI

 7    Lompoc seeking compassionate release based on his medical conditions. (Doc. No. 149-21 at 2.)

 8    Defendant then followed up on his request the next day, on June 10, 2020, and then a final time

 9    on June 12, 2020. (Id. at 3–5.) Defendant asserts that “[a]s of August 17, 2020,” he had not

10    received a response from the Warden. (Doc. No. 149 at 20.) The government concedes that

11    defendant has exhausted his administrative remedies. (Doc. No. 158 at 10.) The court concludes

12    that defendant exhausted his administrative remedies because he filed the pending motion for

13    compassionate release after submitting a request to the Warden and waiting more than 30 days

14    without receiving a response. Moreover, because a failure to exhaust administrative remedies

15    where such is required is normally viewed as an affirmative defense, the government’s

16    concession on this point will be accepted. Therefore, the court will address the merits of

17    defendant’s motion.

18    B.     Extraordinary and Compelling Reasons

19           “Extraordinary and compelling reasons” warranting compassionate release may exist

20    based on a defendant’s medical conditions, age and other related factors, family circumstances, or
21    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

22    reasons” was included in the policy statement at a time when only BOP could bring a

23    compassionate release motion, courts have agreed that it may be relied upon by defendants

24    bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

25    JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

26           Thus, the medical condition of a defendant may warrant compassionate release where he
27    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

28    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a
                                                         6
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 7 of 14


 1    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

 2    examples of terminal illnesses that may warrant a compassionate release “include metastatic

 3    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

 4    dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

 5    condition may warrant compassionate release, including when:

 6                   The defendant is
 7                   (I) suffering from a serious physical or medical condition,
 8                   (II) suffering from a serious functional or cognitive impairment, or
 9                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
10
                     that substantially diminishes the ability of the defendant to provide
11                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
12

13    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

14    be sufficient to warrant compassionate release under ordinary circumstances, some courts have

15    concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

16    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

17    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

18    health problems, proximity to his release date, and rehabilitation would not present extraordinary

19    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

20    sentence.”).

21           Compassionate release may also be warranted based on a defendant’s age and other

22    related factors. In these situations, “extraordinary and compelling reasons” exist where a

23    “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

24    mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

25    his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).4 In

26
      4
27      Because defendant Beauchamp is only 52 years old, (see Doc. No. 103 (Presentence Report) at
      2), these age and age-related factors are irrelevant to the court’s disposition of the pending
28    motion.
                                                          7
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 8 of 14


 1    determining a defendant’s projected release date, courts may take into account any “good time

 2    credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

 3    U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal.

 4    Apr. 10, 2020).

 5           Here, defendant Beauchamp argues that extraordinary and compelling reasons warranting

 6    his compassionate release exist due to his medical condition. To qualify for compassionate

 7    release, defendant must show that he is suffering from some “serious” medical condition “that

 8    substantially diminishes [his] ability . . . to provide self-care” in FCI Lompoc and the medical

 9    condition is one “from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1

10    (A)(ii). In support of his application, defendant cites his purported moderate-to-severe asthma

11    condition, the fact he is overweight, his age, his iron deficiency, and the associated risks of

12    COVID-19 to him because of those medical conditions. (Doc. No. 149 at 20–21.)

13           At the outset, a discussion regarding defendant’s asthma condition is warranted.

14    According to defendant’s BOP medical records generated in September 2020, he currently suffers

15    from the following conditions: iron deficiency anemia, migraines, “exercise induced” asthma,

16    and “[u]nspecified abnormalities of breathing.” (Doc. Nos. 161 at 2 (sealed); see also 154 at 20

17    (sealed: generated in July 2020).) Defendant’s first two conditions were diagnosed before the

18    onset of the COVID-19 pandemic, and the latter two medical conditions were officially diagnosed

19    by the BOP medical staff in late June 2020. (Doc. No. 161 at 2 (sealed).) Even though his

20    diagnosis was not documented until just a few months ago, it appears defendant Beauchamp has
21    suffered from some form of asthma for an extended period of time. Defendant’s BOP medical

22    records provide the following description regarding his asthma condition: “juvenile onset asthma

23    which he states was aggravated growing up in late 60’s in Los Angeles due to his exposure to

24    SMOG. No reported hospitalizations, nor ED visits for his asthma.” (Id. at 3.) To treat this

25    condition, defendant has been prescribed an albuterol inhaler by the BOP’s medical staff. (Doc.

26    No. 154 at 17 (sealed).) The BOP has instructed him not to use the inhaler daily, but rather “as
27    needed to prevent/relieve asthma attack[s].” (Id.) On August 4, 2020, a BOP medical staff

28    member noted that defendant’s respiratory system was showing no signs of distress, “good
                                                         8
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 9 of 14


 1    excursions,” and “[n]o wheezing.” (Doc. No. 161 at 4 (sealed).)

 2           When the U.S. Probation Office conducted its presentence investigation interview of

 3    defendant, he reported several physical injuries at that time, including bruised ribs, a shoulder

 4    injury, and a knee injury, that were the result of being struck by a vehicle and alleged assaults by

 5    correctional officers. (Doc. No. 103 (Presentence Report) at 12.) Defendant also reported that he

 6    suffered from migraine headaches. (Id.) He did not report suffering from any other physical

 7    conditions at that time. (Id.) However, as defendant explains in his declaration submitted with

 8    his reply brief in support of his pending motion, during his presentence investigation interview

 9    conducted in this case, he “was not specifically asked whether [he] had asthma or any breathing

10    condition[.]” (Doc. No. 162-2 ¶ 1.) He states that he only remembers the questioning by the

11    probation officer pertaining to physical injuries, as opposed to physical condition more generally.

12    (Id.) Defendant further explains that he had difficulties in concentrating during the probation

13    interview because he had a migraine at the time, was dehydrated, and was shackled since the

14    early morning that day. (Id.) Now, in his declaration submitted in support of the pending motion,

15    defendant states that he has “lived with chronic, moderate-to-severe asthma [his] whole life.” (Id.

16    ¶ 2.) The court finds defendant’s detailed declaration to be essentially credible and concludes that

17    he did suffer from asthma prior to June 2020 and was only recently diagnosed as suffering from

18    that condition likely because of his recent transfer into federal custody. (See id. at ¶¶ 3, 5–6, 8–14

19    (explaining that medical staff at FCI Lompoc told defendant in March 2020 to “be patient”

20    several times because they were “only dealing with COVID-19 now”).)
21           Nonetheless, the court is not persuaded that defendant currently suffers from even

22    moderate asthma. Generally speaking, there are four types of asthma classifications: mild

23    intermittent, mild persistent, moderate persistent, and severe persistent. Adult-Onset Asthma,

24    WEBMD, https://www.webmd.com/asthma/guide/adult-onset-asthma (last visited Nov. 22, 2020).

25    Individuals suffering from symptoms less than twice a week likely suffer from mild intermittent

26    asthma, whereas individuals suffering from symptoms approximately three to six times a week
27    likely suffer from mild persistent asthma. Id. Individuals who suffer from moderate persistent

28    asthma (a moderate-intermittent-asthma category does not exist) display symptoms daily,
                                                         9
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 10 of 14


 1     sometimes lasting for days. Id. Additionally, “[t]here is a reduction in lung function, with a lung

 2     function test range above 60% but below 80% of normal values” for those suffering from

 3     moderate persistent asthma. Id. After reviewing the medical evidence submitted in connection

 4     with the pending motion, it does not appear that defendant suffers from moderate asthma.

 5     Notably, his prescription for an inhaler explicitly notes that it should not be used daily, but only

 6     should be used to prevent asthma attacks. (Doc. No. 154 at 17 (sealed).) Further, defendant’s

 7     respiratory system was recently documented by BOP medical staff as showing no signs of

 8     distress. (Doc. No. 161 at 4 (sealed).) Last, the court notes that defendant’s asthma condition is

 9     not induced by day-to-day activities (e.g., walking), but rather only by exercise. (Doc. Nos. 161

10     at 2 (sealed).) Accordingly, the court concludes that defendant suffers from mild—not moderate

11     or severe—asthma.

12            The court acknowledges that defendant is overweight. He is 6’2” and weighs, according

13     to the most recent records from January 2020, 230 pounds. (Doc. No. 154 at 37 (sealed).) As a

14     result, defendant’s body mass index (BMI) is 29.5 placing him in the overweight category, just

15     shy of being obese. Adult BMI Calculator, CENTERS FOR DISEASE CONTROL AND PREVENTION,

16     https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcula

17     cal.html (last visited Nov. 22, 2020).

18            Therefore, according to the U.S. Centers for Disease Control and Prevention (“CDC”),

19     defendant “might be at an increased risk for severe illness from” COVID-19 based on the fact that

20     he is overweight. See Coronavirus Disease 2019 (COVID-19): People Who Are at Increased
21     Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

22     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

23     risk.html (last visited Nov. 22, 2020). Defendant may be at greater risk of suffering severe illness

24     were he to contract COVID-19 because of his age at 52 years old, but that risk is relative to the

25     risk facing a 40-year old, as the CDC explains more generally: “As you get older, your risk for

26     severe illness from COVID-19 increases.” Id. Further, defendant is not at higher risk of severe
27     illness based on his asthma condition because he suffers from mild asthma and the CDC only

28     recognizes “moderate-to-severe” asthma as a potential at-risk category. Id. (explaining those
                                                          10
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 11 of 14


 1     suffering from moderate-to-severe asthma “might be at an increased risk” but not identifying mild

 2     asthma as an at-risk condition). Finally, the court was unable to locate any guidance from the

 3     CDC regarding whether an iron deficiency can put an individual at greater risk from becoming

 4     severely ill as a result of contracting COVID-19. See passim id. Defendant provides some

 5     authority, not from the CDC, indicating that there may be a “correlate[ion]” between those

 6     suffering from iron deficiency and the severity of their illness after contracting COVID-19,

 7     however those articles do not appear to assert that an iron deficiency can actually cause a severe

 8     illness if COVID-19 is contracted. (See Doc. No. 162 at 15 (“The June 2020 article described

 9     how the immune response to COVID-19 could restrict iron availability resulting in anemia.”).

10     Nonetheless, defendant does suffers from at least one comorbidity.

11             However, based upon the evidence currently before the court, defendant Beauchamp’s risk

12     of suffering a severe illness by contracting COVID-19 is speculative. This is because on April 1,

13     2020, defendant tested positive for COVID-19, but was listed as an “asymptomatic person in

14     quarantine.” (Doc. No. 161 at 2 (sealed).) On June 26, 2020—nearly three months after testing

15     positive for COVID-19—the BOP’s medical staff noted that defendant appeared “[w]ell, [a]lert

16     and [o]rientated.” (Doc. No. 154 at 6 (sealed).) On August 3, 2020—over four months after

17     testing positive for COVID-19—the result of a pulse-oximetry test showed defendant’s oxygen

18     saturation was at 97%. (Doc. No. 161 at 3 (sealed).) It appears that defendant did not suffer from

19     any major COVID-19 symptoms, and the evidence regarding his current health shows that he is

20     doing relatively well, all things considered. Thus, it does not appear that defendant suffered from
21     any serious illness, and perhaps not even a mild one, after contracting the COVID-19 virus. See

22     Discontinuation of Transmission-Based Precautions and Disposition of Patients with COVID-19

23     in Healthcare Settings (Interim Guidance), CENTERS FOR DISEASE CONTROL AND PREVENTION,

24     https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized-patients.html (last

25     visited Nov. 22, 2020) (stating that those with a “moderate illness” typically have an oxygen

26     saturation level of about 94%, and those with a “mild illness” generally display multiple
27     symptoms, including, for example, a fever, cough, sore throat, headache, and muscle pain).

28     /////
                                                        11
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 12 of 14


 1            Defendant suggests that the possibility of his re-infection with the virus weighs in favor of

 2     his compassionate release. (See Doc. No. 162 at 15–16.) In this regard, many courts have

 3     “err[ed] on the side of caution to avoid potentially lethal consequences” because “the science is

 4     unclear on whether reinfection is possible.” United States v. Yellin, No. 3:15-cr-3181-BTM-1,

 5     2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling

 6     reasons exist where a COVID-positive inmate at FCI Terminal Island, who did not develop severe

 7     symptoms, suffered from a combination of medical conditions that placed him at risk of serious

 8     complications from COVID); see also United States v. Hanson, No. 6:13-cr-00378-AA-1, 2020

 9     WL 3605845, at *4 (D. Or. July 2, 2020) (“[T]here is no current scientific evidence to indicate

10     that a ‘recovered’ COVID-19 patient is immune from reinfection, as several courts have recently

11     acknowledged. . . . [T]he Court remains concerned about FCI Terminal Island’s ability to provide

12     adequate care in light of defendant’s complex medical needs. The Court is not convinced that

13     FCI Terminal Island has been successfully mitigating the risk of reinfection, given the high

14     numbers of infected inmates and Defendant’s own contraction of the virus.”). Other courts have

15     taken the position that uncertainty surrounding the danger of reinfection “cuts against

16     compassionate release,” in part because it is the defendant’s burden to establish that

17     “extraordinary and compelling reasons” justifying compassionate release exist. See United States

18     v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June 29, 2020).

19            Even if the court assumed that there was a possibility of defendant being reinfected, that

20     speculative risk combined with his age, BMI, and mild asthma condition are not a sufficient basis
21     upon which to conclude that he suffers from a “serious” medical condition for purposes of

22     compassionate release. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Defendant has not cited the

23     court to any case in which compassionate release has been granted to an inmate who is in the

24     same or similar physical condition as defendant Beauchamp currently is. In addition, there is no

25     evidence before the court that defendant’s purported medical conditions “substantially diminish[]

26     [his] ability . . . to provide self-care” in FCI Lompoc. See id. It is true that FCI Lompoc suffered
27     from a significant COVID-19 outbreak earlier this year, with 702 inmates and 19 staff reported by

28     the BOP as having tested positive for the virus and since having recovered, while two inmates at
                                                         12
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 13 of 14


 1     that prison died at the hands of the virus. See COVID-19, FEDERAL BUREAU OF PRISONS,

 2     https://www.bop.gov/coronavirus/ last visited Nov. 22, 2020). 5 At this time, however, there are

 3     currently zero inmates and zero staff at FCI Lompoc who are being reported by the BOP as

 4     having active cases of COVID-19.6 Id. Because it appears that the current active cases of the

 5     virus among prisoners at FCI Lompoc have been reduced to zero, adding COVID-19 to the

 6     equation does not tip the scales in favor of defendant’s compassionate release. As discussed

 7     above, nothing in the record suggests that defendant is struggling to care for himself while

 8     imprisoned at FCI Lompoc. Indeed, defendant appears to be doing “[w]ell,” even after having

 9     contracted COVID-19. (Doc. No. 154 at 6 (sealed).) Accordingly, while there is still some

10     unknown risk to defendant due to the possibility that he could be reinfected with COVID-19, that

11     speculative possibility provides no basis upon which the court could conclude that defendant is

12     “substantially diminishe[d]” in his ability to “provide self-care” at FCI Lompoc. See U.S.S.G.

13     § 1B1.13, cmt. n.1 (A)(ii). Thus, defendant Beauchamp has failed to carry his burden in this

14     regard. See Greenhut, 2020 WL 509385, at *1 (“The defendant bears the initial burden to put

15     forward evidence that establishes an entitlement to a sentence reduction.”).

16             Therefore, the court does not find extraordinary and compelling reasons justifying

17     compassionate release pursuant to § 3582(c)(1)(A) in this case.

18     C.      Consistency With the § 3553(a) Factors

19             Because the pending motion fails to establish extraordinary and compelling reasons

20     justifying compassionate release in this case, the court need not address whether any reduction in
21     defendant’s sentence would be consistent with consideration of the sentencing factors set forth at

22     18 U.S.C. § 3553(a). The court does note, however, that defendant received a below guideline

23     /////

24
       5
         FCI Lompoc has a population of 945 inmates. FCI Lompoc, FEDERAL BUREAU OF PRISONS,
25     https://www.bop.gov/locations/institutions/lof/ (last visited Nov. 22, 2020).
26     6
         While the undersigned does not necessarily accept these reported numbers at face value in light
27     of current CDC guidelines with respect to both testing and the manner of counting “active cases”
       without requiring retesting before counting one has having “recovered,” there is also no evidence
28     before the court challenging those reported numbers in this case.
                                                        13
     Case 1:11-cr-00384-NONE-BAM Document 164 Filed 11/23/20 Page 14 of 14


 1     sentence in this case in which he planned and orchestrated a marijuana grow operation from state

 2     prison while serving a sentence imposed by the state court.

 3                                             CONCLUSION

 4            For the reasons explained above, defendant’s motion for compassionate release (Doc. No.

 5     149) is denied.

 6     IT IS SO ORDERED.
 7
          Dated:     November 22, 2020
 8                                                      UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       14
